DETAILED ACTION

Response to Amendment
Examiner acknowledges Applicant’s response filed 14 February 2022 containing remarks.
Claims 1, 3, and 6-20 are pending.  Claims 11-19 are withdrawn as being directed to a non-elected invention.  Consequently, only claims 1, 3, 6-10, and 20 are pending for examination.
The previous rejection of claims 1, 3, 6-10, and 20 under 35 U.S.C. 103 is maintained.  The rejection follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6-10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lapinski (US 9,302,956).
With respect to claims 1, 3, 9, and 20, Lapinski discloses a process for increasing the concentration of normal paraffins in a feed stream (see Lapinski, column 1, lines 7-9) comprising: (a) separating a naphtha feed stream into a normal paraffin rich stream and a non-normal paraffin rich stream (see Lapinski, column 7, lines 14-18 and 26-31); (b) isomerizing the non-normal paraffin rich stream over a first isomerization catalyst to produce a first isomerization effluent (see Lapinski, column 10, lines 50-57); (c) separating an iso-C4 stream from the first isomerization effluent stream (see Lapinski, column 10, lines 65-68; and column 11, lines 1-3); and (d) isomerizing the iso-C4 stream over a second isomerization catalyst to produce a second isomerization effluent (see Lapinski, column 11, lines 2-3).  The first isomerization effluent may be separated into an iso-C4 stream and a normal C4 stream, with the normal C4 stream being fed to a steam 
Lapinski does not explicitly disclose (in the same embodiment) feeding the second isomerization effluent stream or the desorbed normal paraffins to a steam cracker. 
However, Lapinski discloses wherein non-normal paraffins are converted by isomerization into normal paraffins (see Lapinski, column 1, lines 61-64) and wherein normal C4 hydrocarbons may be routed to a steam cracker (see Lapinski, column 10, lines 66-67; and column 11, line 1).
Therefore, the person having ordinary skill in the art would have been motivated to modify the process of Lapinski to feed the second isomerization effluent stream and the desorbed normal paraffins to a steam cracker because such streams would comprise normal paraffins and Lapinski discloses the routing of normal C4 hydrocarbons to a steam cracker.  Such modification would provide for maximum conversion of the normal C4 hydrocarbons.
With respect to claim 6, the person having ordinary skill in the art would have been motivated to separate the second isomerization effluent stream into an iso-C4 stream and a normal C4 stream in order to maximize the recovery of the normal C4 hydrocarbons for routing to the steam cracker.
With respect to claim 7, Lapinski discloses wherein the isomerization effluent stream may comprise some amount of C3 hydrocarbons (see Lapinski, Tables 1 and 2) 
With respect to claim 8, Lapinski discloses wherein the isomerization effluent may be recycled to the step of separating the naphtha feed stream (see Lapinski, column 2, lines 66-67; and column 3, lines 1-3).
With respect to claim 10, Lapinski discloses wherein removing cyclic hydrocarbons from the isomerization feed prior to isomerization will increase the yield of the isomerization zone (see Lapinski, Abstract).

Response to Arguments
Applicant’s arguments filed 14 February 2022 have been fully considered but they are not persuasive.
Examiner understands Applicant’s arguments to be:
I.	Lapinski does not teach or suggest feeding a normal C4 stream in claim 1 and a normal C4 paraffin rich stream in claim 20 to a step of separating a normal paraffins stream from a non-normal paraffins stream and desorbing normal paraffins from an adsorbent.

II.	The Office Action does not relate how the separation of normal paraffins from non-normal paraffins would be applicable to normal C4s.  The citation at columns 7 and 10 of Lapinski only relate to pentanes and hexanes, but do not relate to butanes.

III.	There would be no motivation to send a normal C4 stream already separated from an iso-C4 or from an 

With respect to Applicant’s first argument, Lapinski discloses separating an iso-C4 stream from the first isomerization effluent stream (see Lapinski, column 10, lines 65-68; and column 11, lines 1-3); and isomerizing the iso-C4 stream over a second isomerization catalyst to produce a second isomerization effluent (see Lapinski, column 11, lines 2-3).  The first isomerization effluent may be separated into an iso-C4 stream and a normal C4 stream, with the normal C4 stream being fed to a steam cracker (see Lapinski, column 10, lines 65-68; and column 11, line 1).  The step of separating the normal paraffins stream from the non-normal paraffins stream may be by way of adsorption of the normal paraffins and corresponding desorption of such component from the used adsorbent (see Lapinski, column 7, lines 26-45; and column 9, lines 48-50).
With respect to Applicant’s second and third arguments, Lapinski clearly indicates the separation of iC4 from C4- hydrocarbons (see Lapinski, column 10, lines 65-68; and column 11, lines 1-3).  Because Lapinksi also indicates that adsorption is a suitable means for separating normal C5 hydrocarbon from iC5 hydrocarbons (see Lapinksi, column 7, lines 26-28 and 43-45), then the person having ordinary skill in the art would reasonably expect such adsorption means to be equally suitable for separating C4 hydrocarbons from iC4 hydrocarbons.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
With respect to Applicant’s third argument, the person having ordinary skill in the art would have been motivated to modify the process of Lapinski to feed the second isomerization effluent stream and the desorbed normal paraffins to a steam cracker because such streams would comprise normal paraffins and Lapinski discloses the routing of normal C4 hydrocarbons to a steam cracker.  Such modification would provide for maximum conversion of the normal C4 hydrocarbons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771